IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


A.F. AND S.M.,                          : No. 29 MAL 2015
                                        :
                   Respondents          :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
             v.                         :
                                        :
                                        :
R.F. AND S.F.,                          :
                                        :
                   Petitioners          :


A.F. AND S.M.,                          : No. 30 MAL 2015
                                        :
                   Respondents          :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
             v.                         :
                                        :
                                        :
R.F. AND S.F.,                          :
                                        :
                   Petitioners          :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.